Citation Nr: 1746593	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-31 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1974 to March 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the RO in Jackson, Mississippi, which denied service connection for tuberculosis.  In May 2017, the Board sought a Veterans Health Administration (VHA) opinion concerning whether the Veteran's now inactive tuberculosis was related to service.  An adequate VHA opinion was received by the Board in July 2017, and the Veteran was subsequently provided a copy of the opinion that same month.

On the November 2012 VA Form 9, the Veteran marked the appropriate box to request a hearing before the Board.  In a September 2016 letter, VA informed the Veteran that the requested hearing was scheduled for October 2016.  In a September 2016 statement, the Veteran withdrew the request for a Board hearing.  As such, the Board finds no hearing request pending before the Board at this time.  See 38 C.F.R. § 20.702 (2017).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was previously diagnosed with, and treated for, tuberculosis, which is currently inactive.

2.  During service the Veteran was treated for respiratory symptoms and received inoculations.

3.  The Veteran's inactive tuberculosis is not related to an in-service injury, disease, or event, to include the in-service respiratory symptoms or inoculations.  



CONCLUSION OF LAW

The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In October 2010, VA issued the Veteran VCAA notice, which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the March 2011 rating decision from which this appeal arises.  Further, the issue on appeal was readjudicated in a September 2012 Statement of the Case (SOC), and a subsequently issued September 2013 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, a VHA opinion was obtained in July 2017.  The VHA opinion report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2017 VHA opinion report reflects that the assigned VHA physician reviewed the record and the relevant medical authorities and rendered an adequate opinion.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of service connection for tuberculosis.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Tuberculosis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Inactive tuberculosis (as opposed to active tuberculosis) is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that the currently inactive tuberculosis was caused by unsterilized inoculation during service, presumably with a jet injector gun.  

Initially, the Board notes that the Veteran was diagnosed with, and treated for, tuberculosis after service while incarcerated from July 1994 to February 1996.  Review of all the evidence of record, including the VA treatment records, reflects that, since completing tuberculosis treatment in 1996, including the relevant period on appeal, the Veteran's tuberculosis has been inactive.  

Next, the Board finds that, while service treatment records reflect that the Veteran was not diagnosed with, or treated for, tuberculosis during service, the Veteran did complain of, and received treatment for, various respiratory problems during service.  Further, during the course of this appeal, including in an October 2010 statement, the Veteran contended that the tuberculosis was caused by unsterilized inoculation during service.  While not explicitly stated by the Veteran, based upon statements found within the record, the Board infers that the Veteran has advanced receiving one or more inoculations during service through the use of a jet injector gun that  may not have been properly sterilized between uses.  

While the service treatment records do not specifically discuss when or how the Veteran received inoculations during service, as will be discussed below, the question is irrelevant, as the VHA opinion reflects that tuberculosis is an airborne disease that would not be transmitted via inoculation, by jet injector gun or otherwise.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's inactive tuberculosis is related to an in-service injury, disease, or event, to include the in-service respiratory symptom or inoculations.  As noted above, service treatment records are silent concerning any tuberculosis diagnosis and/or treatment during service.  Rather, the service treatment records reflect that the Veteran was treated for a variety of respiratory symptoms that were not identified as being related to tuberculosis.  Per the January 1977 Report of Medical History, the Veteran explicitly denied ever having tuberculosis.

While private treatment records convey that the Veteran was diagnosed with, and treated for, tuberculosis during post-service incarceration from July 1994 to February 1996, earlier VA treatment records from the 1980s and early 1990s reflect no diagnosis of and/or treatment for tuberculosis.  A VA general medical examination in 1992 shows the Veteran's respiratory system was normal.  

In July 2017, VA received a VHA opinion addressing whether the currently inactive tuberculosis was related to service.  The opinion report reflects that the VHA physician reviewed both the record and the relevant medical literature.  As to the question of whether the tuberculosis may have been caused by an unsterilized inoculation injection, the VHA physician in July 2017 opined that it was less likely as not that the tuberculosis was caused by an unsterilized inoculation injection.  Specifically, the VHA physician explained that the medical literature did not contain any case in which tuberculosis was transmitted via an unsterilized injection.  This is because tuberculosis is an airborne disease that is transmitted via inhalation of airborne particles.  While tuberculosis may spread to other parts of the body, the disease always originates in the lungs.

As to the question of whether the tuberculosis may have been related to the Veteran's in-service respiratory symptoms, the VHA physician in July 2017 opined that it was less likely as not that the tuberculosis was related to the in-service symptoms.  Rather, considering the available evidence of record, the VHA physician opined it more likely that the Veteran was exposed to tuberculosis while incarcerated (after service).  Per the VHA physician, prisons are high-risk environments due to frequent and intimate exposure to a population that has a high prevalence of tuberculosis infection.  

Although the Veteran has asserted that tuberculosis is causally related to service, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the (now inactive) tuberculosis.  The etiology of the Veteran's tuberculosis is a complex medical etiological question dealing with the origin and progression of the respiratory system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate respiratory symptoms personally experienced at any time, under the facts of this case, the Veteran is not competent to opine on whether there is a link between the inactive tuberculosis and service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that lay competency is determined on a case by case basis); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). 

The Board has reviewed the VA and private treatment records; however, the evidence reflects that no VA and/or private examiner has opined that tuberculosis originated in active service, including as due to in-service respiratory symptom or inoculations.  A VHA physician has opined that it is less likely than not that the Veteran's inactive tuberculosis was related to service, to include the in-service respiratory symptom treatment and/or inoculations.  Rather, the tuberculosis appears more likely due to disease exposure during incarceration.  No other evidence, beyond the Veteran's own statements, purports to link the inactive tuberculosis to service.  For these reasons, the Board finds that the weight of the evidence is against direct service connection for tuberculosis.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tuberculosis is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


